Citation Nr: 0106361	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  96-46 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include degenerative arthritis.

2.  Entitlement to service connection for a kidney 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife, and appellant's friend



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 1998, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, for additional development.  During the pendency 
of the appeal, entitlement to special monthly pension based 
on the need for regular aid and attendance was granted by the 
RO in May 1999.  The two issues identified on the title page 
of this decision remain on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no clinical, medical evidence that the veteran 
has current chronic low back disability, to include 
arthritis, related to active service, or arthritis of the 
lumbar spine manifest to a degree of at least 10 percent 
within one year after service.  

3.  There is no clinical, medical evidence that the veteran 
has a current kidney disability. 



CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or 
aggravated by active service, nor may arthritis of the lumbar 
spine be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2000).

2.  A chronic kidney disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154; 
38 C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that he now has a low 
back disability, to include arthritis, due to injuries 
incurred while lifting and loading ammunition for 90 mm anti-
aircraft guns during combat.  He also maintains that he 
suffered from kidney stones while on active duty, and as a 
result must avoid milk and cheese and suffers pain.  
Accordingly, a favorable determination is requested.

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  The veteran has been 
provided VA examinations.  An August 1997 memo in the 
veteran's claims file indicates that numerous attempts have 
been made to obtain the veteran's service medical records, 
but were unsuccessful.  Pursuant to the Board's September 
1988 remand, VA outpatient treatment records dated after 
December 8, 1997, have been obtained.  Attempts have been 
made to obtain records from the Social Security 
Administration (SSA).  Correspondence from the SSA received 
in November 1998 provides that all records in its custody 
regarding the veteran had been destroyed in accordance with 
its document retention policy.  

Service connection may be established for disease or 
disability either incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304. 

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

In each case, where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service.  
38 U.S.C.A. § 1154(a) (West 1991).  If a veteran engaged in 
combat with the enemy in active service during a period of 
war, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation. 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d).  Every 
reasonable doubt shall be resolved in the veteran's favor.  
Service connection of such disease or injury may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b).

Turning to the evidence of record, a photocopy of the 
veteran's DD 214 indicates that his military occupational 
specialty (MOS) was AAA gun crewman, that he served with the 
166th AAA Gun Battalion, and that he had service in the 
southern Philippines and New Guinea.  The DD 214 is negative 
for decorations indicating combat.  

Correspondence received in December 1995 from T.A. provides 
that her husband and his brother were medical doctors who had 
treated the veteran for back problems for over forty years.  
She stated that she had been a nurse for their office and 
that she had known the veteran for over 40 years.   

Two letters dated in 1995 from a military acquaintance of the 
veteran provide that he had served with the veteran in the 
Pacific, and witnessed the veteran become ill and be taken 
for surgical treatment of kidney stones to the 31st Field 
Hospital in New Guinea.  It was reported that the veteran had 
been in the hospital for about 30 days, and that when he 
returned, complained of severe back pain until he was 
separated.  

The veteran has submitted a photocopy of the history of the 
166th AAA Gun Battalion.  The history recounts encounters 
with enemy aircraft.  He has also submitted a photocopy of a 
World War II photograph identifying some of his fellow 
soldiers.

VA outpatient records show treatment for low back pain from 
1996 to 1998.  The back pain was variously noted to be 
located across the kidneys, at the lumbosacral spine, and 
radiating into the shoulders.  Diagnoses of degenerative 
joint disease of the lumbosacral spine were provided.  A 
history of kidney stones was also noted at various times.

According to the report of a December 1995 VA examination, 
the veteran reported cystoscopic examination with basket 
removal of three stones during his service.  The veteran 
noted that his only treatment since that time was from his 
local medical doctor who provided pills for recurrent kidney 
stones.  The veteran said that he thought he had passed a 
kidney stone about two years earlier and had been 
asymptomatic since that time.  It was noted that the veteran 
did not have a history of recurrent urinary tract infections 
and had no history of pyelonephritis.  It was also noted that 
the veteran had a long history of non-radiating back pain.  
It was noted that he had been a farmer his entire life, 
performing lifting, bending and tractor riding, and had 
developed recurrent low back pain which had been treated by a 
chiropractor.  It was noted that the veteran now had an 
almost chronic pain in the low back as well as arthritic 
symptoms in other peripheral joints and used a cane for 
walking.  

The results of physical examination were provided.  The final 
diagnosis was history of renal stones, asymptomatic; and 
chronic lumbosacral strain by history, intermittently 
symptomatic.  The examiner stated that there was no 
etiological relationship between the veteran's low back 
symptoms and his history of renal stones.  VA X-ray 
examination at that time showed degenerative changes of 
marked osteophyte formation and mild intervertebral disc 
space narrowing at virtually all lumbar levels.

According to the report of a June 1996 VA examination, the 
veteran was seen by the same VA examiner.  The examiner 
pointed out that, in contrast to the prior examination, the 
veteran currently denied any treatment for recurrent kidney 
stones since his service.  The examiner provided that the 
veteran had a long history of rather typical symptoms of 
chronic lumbosacral strain, therefore a low back pain.  The 
examiner reported that the veteran worked for many years as a 
farmer, riding a tractor and lifting/bending, and had 
developed chronic low back pain which radiated up to the 
paravertebral muscles in the thoracic area by the veteran's 
description.  The examiner stated that the veteran did not 
have any symptoms of any type of chronic genitourinary or 
renal disease. 

The results of physical examination were provided.  The final 
diagnosis was history of renal and/or ureteral stones; and 
chronic lumbosacral strain with degenerative arthritis.  The 
examiner noted that he had reviewed the veteran's claims file 
and that his history was compatible with basket removal of 
renal and/or ureteral stones in service.  The examiner said 
that the veteran had no medical evidence confirming any 
recurrent renal or ureteral stones since service.  The 
examiner noted that the veteran had no symptoms or evidence 
of treatment for any type of chronic renal or genitourinary 
disease.  The examiner expressed the opinion that the 
veteran's lumbar spine symptoms with degenerative arthritis 
were not etiologically related to his treatment for renal or 
ureteral stones in service.  It was clinically opined there 
was no evidence of damage to the tissues supporting the 
kidneys or around the urinary tract, or of any type of 
neurological damage secondary to cystoscopy and basket 
removal of stones.  

During a March 1998 videoconference hearing, chaired by the 
undersigned Board member, the veteran testified that he had 
served with the 166th Anti-Aircraft Battalion, Battery B, in 
the Philippines.  He said that he first felt pain due to the 
kidney stones while on patrol with his lieutenant.  The pain 
was in his groin, back and everywhere.  He said that he was 
medical-evacuated to the 31st Field Hospital at New Guinea 
where he stayed for 30 days and underwent transurethral stone 
manipulation for removal of the kidney stone.  

The veteran's friend who had sent correspondence to VA in 
1995 testified that he served in the same battalion as the 
veteran but in a different battery.  He said that the 
experiences of the two batteries were the same.  He said that 
the 31st Field Hospital was the main hospital and that he 
learned that the veteran had been sent there shortly after 
the fact.  The friend stated that both batteries were engaged 
in combat with the Japanese since they fired anti-aircraft 
weapons.  He said that they were once attacked for 21 days 
without being able to go to bed and had fired their anti-
aircraft weapons every three or four hours when the Japanese 
attacked.  The veteran's friend said that there were 10 men 
on each gun crew and that the cartridges for their 90 mm guns 
weighed about 45 pounds. 

The veteran confirmed that his friend's testimony was 
accurate as to his own experiences.  He added that during 
combat there was a lot of heavy lifting and that he would 
switch the lifting and the firing with a fellow soldier.  He 
said that he hurt his back a lot while firing these weapons, 
and that he specifically remembered incidents during this 
time when he hurt his back.  The veteran said that he had 
undergone no employment or insurance examinations after his 
service.  He said that only deceased physicians and a Dr. B. 
had ever treated him for his back.  The veteran said that 
because of his kidney stone, he had stayed on a special diet 
ever since service which precluded milk and cheese.  

The veteran's wife testified that she had married the veteran 
about one month before the veteran entered active duty but 
already had known him for two or three years at that point.  
She said that when the veteran returned home from active 
duty, he complained of back pain and that she would treat it 
by massaging ointment to his back.  She stated that she 
witnessed the veteran have muscle spasms often and that they 
often occurred after he rode a tractor or drove a car for a 
long distance.  She said that the veteran had never 
complained of back pain before his service.  She said that 
the veteran had received treatment from doctors who had 
passed away and then the veteran began to receive treatment 
from Dr. B. who still treated him.  In addition, the veteran 
received treatment from VA medical facilities at Lawton, 
Oklahoma, and Oklahoma City, and had been seen at each 
facility about one month earlier.  

The veteran's wife testified that he wrote her letters every 
day while in service but for a period she did not receive 
any.  Then, the veteran wrote and explained that he had been 
in the hospital for treatment of a kidney stone.  She said 
that she did not know if he had ever passed a kidney stone 
after service and did not think that he had ever been treated 
for such after service.  She said that Dr. B. had told the 
veteran to drink a lot of water to flush his kidneys.

The veteran's representative stated that the veteran did not 
seek service connection for kidney stones based on current 
symptoms, but rather due to the diagnosis and the veteran's 
need to follow a special diet.  At that point, the veteran 
said that in fact he did have a current disability due to 
kidney stones, that consisted of pain in the area of the 
kidneys.  The veteran's representative also contended that 
the veteran's back injury had occurred during combat, and 
therefore the veteran's was entitled to benefits under 
38 U.S.C.A. § 1154(b).  The veteran's representative also 
cited Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) for the 
proposition that continued treatment was not necessary to 
show chronicity of a condition when there was continuity of 
symptomatology.  The veteran's representative asserted that 
the testimony by the veteran's wife as to the veteran's post-
service back complaints provided the evidence of continuity 
of symptomatology for that disability. 


I.  Entitlement to service connection for a low back 
disability,
to include degenerative arthritis.

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disability, to include arthritis.  In this regard, the Board 
notes that since the veteran's service medical records are 
not available, the lack of clinical evidence of in-service 
pertinent complaints, findings, symptoms, or diagnoses is not 
relevant.  However, there is no medical evidence showing 
arthritis of the lumbar spine to a compensable degree within 
one year of separation from service, continuity of 
symptomatology subsequent to service, or a nexus or link 
between the veteran's current low back disability and the 
injuries he reportedly suffered while in service, such as a 
medical opinion linking them.  Ideally, such an opinion would 
be based on a review of the record.

The Board notes the statement from the veteran's treating 
nurse that, in essence, the veteran had received treatment 
for a low back disability ever since his service.  However, 
as a professional health care provider, she did not contend 
that this low back disability was the result of any injury 
during his active service.


The Board recognizes the testimony by the veteran and his 
witnesses that he made complaints of low back pain during, 
and since, active duty.  As noted by the veteran's 
representative, service connection may be established by a 
continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).  A lay person is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
Laypersons are not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
this case, the testimony by the veteran and his witnesses 
does not constitute competent evidence of a nexus between any 
injuries incurred during active duty and the veteran's 
current chronic low back disability.  First, the lay 
observations of symptoms are not corroborated by any medical 
evidence.  Second, the veteran and his witnesses lack the 
medical expertise to provide competent medical opinions.  

The Board recognizes the representative's arguments that the 
veteran warrants application of 38 U.S.C.A. § 1154(b) since 
he injured his back while handling ammunition as a member of 
an anti-aircraft gun crew during attacks by Japanese 
aircraft.  While the submitted history of his battalion 
supports this allegation of combat, there is no evidence that 
the veteran engaged in combat, such as an indication on his 
DD 214 of an award of a combat decoration.  

On the other hand, the RO has been unable to obtain the 
veteran's service personnel and medical records, which might 
show combat.  Assuming, for the sake of argument, that the 
veteran was a combat veteran and injured his low back while 
handling ammunition during combat, the law does not create a 
presumption of service connection, and service connection 
remains a question which must be decided based on all the 
evidence in the individual case.  See Smith v. Derwinski, 2 
Vet. App. 137 (1992).  Even presuming that the veteran did 
injure his low back during combat, the Board has found no 
clinical medical evidence linking any such injury with the 
veteran's current low back disability.  As noted above, the 
lay observations of symptoms are not corroborated by any 
medical evidence and the veteran and his witnesses lack the 
medical expertise to provide competent medical opinions.

In light of the above, service connection for a low back 
disability, to include arthritis, is denied.


II.  Entitlement to service connection for a kidney 
disability.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a kidney 
disability.  There is no post-service medical evidence of any 
current kidney disability.  The December 1995 VA examination 
only provided a diagnosis of history of renal stones, 
asymptomatic.  The June 1996 VA examination found that the 
veteran had no symptoms of any type of chronic genitourinary 
or renal disease.  

The Board recognizes the testimony by the veteran that he 
suffers from a current disability (identified as pain) due to 
the kidney stones he reported in service.  As noted above, 
however, a lay person is not competent to provide an opinion 
requiring medical knowledge, such as a question of a medical 
diagnosis.  Espiritu, 2 Vet. App. at 492.  As a result, the 
veteran's testimony does not constitute competent evidence of 
a current kidney disability.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no proof of present 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As there is no medical evidence that the veteran currently 
suffers from a chronic kidney disability, the Board must deny 
this claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for a low back disability, 
to include arthritis, is denied.

Entitlement to service connection for a kidney disability is 
denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

